Name: Commission Regulation (EEC) No 782/83 of 30 March 1983 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/4 Official Journal of the European Communities 1 . 4 . 83 COMMISSION REGULATION (EEC) No 782/83 of 30 March 1983 altering the monetary compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 1 . The 'France' column of Parts 5 and 8 of Annex I to Regulation (EEC) No 689/ 83 is hereby replaced by the 'France' column appearing in Annex I to this Regulation . 2 . The 'UEBL' column of Part 5 of Annex I to Regulation (EEC) No 689/ 83 is deleted with effect from 1 April 1983 , except for products covered by subheadings 23.07 B I b) 3 and 23.07 B I c) 3 of the Common Customs Tariff. The 'UEBL' column of Part 8 of Annex I to Regu ­ lation (EEC) No 689/83 is hereby replaced by the 'UEBL' column of Annex I to this Regulation . 3 . The 'UEBL' and 'France' columns of foot ­ note ( ¢) of Part 1 of Annex I are hereby replaced by the 'UEBL' and 'France' columns of footnote (") of Annex V to this Regulation . 4 . Annexes II and IV to Regulation (EEC) No 689/83 are hereby replaced by Annexes II and IV to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of con ­ junctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, i Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 771 / 83 (4), Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on the obligatory adjust ­ ments to be made to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 ( 5), and in particular Article 1 (2 ) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 689/83 of 23 March 1983 (6); Whereas, as regards France and BLEU, the represen ­ tative rates take effect for the milk and milk products sector on 1 April 1983 ; whereas the monetary com ­ pensatory amounts must be adjusted accordingly, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1983 . For the Commission Poul DALSAGER Member ofthe Commission (') OJ No L 106 , 12 . 5 . 1971 , p . 1 . O OJ No L 362, 23 . 12 . 1982 , p . 4 . O OJ No L 106 , 29 . 4 . 1977, p . 27 . (4) OJ No L 85 , 31 . 3 . 1983 , p. 95 . ( 5) OJ No L 178 , 1 . 7 . 1978 , p . 63 . (') OJ No L 80 , 25 . 3 . 1983 , p . 1 . A N N E X I P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 1.4.83 Official Journal of the European Communities No L 87 / 5 C C T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be gr an ted on im po rts an d ch ar ge d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £I rl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey o 3, 70 (d ) 04 .0 1 A II \ o \ \ 3, 70 (c ) 04 .0 1 B I o \ 3, 30 (d ) 04 .0 1 B II | | (') o 2, 57 (d ) 04 .0 1 B II I o n \ \ | | | | 2, 07 (d ) 04 .0 2 A II a) 1 o \ \ \ 47 ,5 2 04 .0 2 A II a) 2 c) 31 ,2 5 (d ) 04 .0 2 A II a) 3 o I l 31 ,2 5 (d ) 04 .0 2 A II a) 4 o I l I l 25 ,3 4 (d ) 04 .0 2 A II b) 1 (') o (') \ \ \ 47 ,5 2 04 .0 2 A II b) 2 C) o C) \ 31 ,2 5 (d ) 04 .0 2 A II b) 3 o \ 31 ,2 5 (d ) 04 .0 2 A II b) 4 \ o I l 25 ,3 4 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m at te r co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e o o 3, 70 (d ) 8, 14 (d ) 04 .0 2 A III b) Of a no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e o n o o 2, 96 (d ) 8, 14 (d ) 13 ,3 2 (d ) 14 ,8 0 (d ) 04 .0 2 B I a) I l o . ! 56 ,8 8 04 .0 2 B Ib ) 1 aa ) I l o \ \ I 47 ,5 2 04 .0 2 B I b) 1 bb ) \ \ o l \ l \ 31 ,2 5 (d ) 04 .0 2 B Ib ) 1 cc ) o l I 25 ,3 4 (d ) 04 .0 2 B Ib ) 2 aa ) C) 47 ,5 2 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be gr an ted on im po rts an d ch ar ge d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 100 kg (a) Ir el an d £I rl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) o 31 ,2 5 (d ) 04 .0 2 B Ib ) 2 cc ) \ o \ 25 ,3 4 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e C) o 3, 70 (d ) 10 ,3 9 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 °/o or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e o o o C) 2, 96 (d ) 10 ,3 9 (d ) 13 ,3 6 (d ) 14 ,8 4 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e n n n - ( b) 11 0, 87 11 3, 64 04 .0 3 B \ n \ \ \ I l - ( b) 04 .0 4 A I l c) n I I I I I l I I 95 ,2 8 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t C) \ 78 ,2 4 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e C) (,2 ) C) n O (" ) 29 ,3 6 43 ,2 8 63 ,2 8 04 .0 4 D Ib ) O fa fa tc on te nt by we ig ht in th e dr y m at te r:  of le ss th an 55 °/o  of 55 % or m or e O (ll ) o n 63 ,2 8 75 ,0 5 04 .0 4 D II 0 \ \ \ \ \ 75 ,0 5 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ia no Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o (" ) 10 7, 67 04 .0 4 E Ib ) 1 I o n \ \ 88 ,4 4 No L 87 / 6 Official Journal of the European Communities 1.4.83 Am ou nt s to be gr an ted on im po rts an d ch ar ge d on ex po rts CC T he ad in g N o D es cr ip tio n N o te s U ni te d K in gd om £/ 10 0 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £l rl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2 o (ll ) ( ) O O (" ) 61 ,4 2 81 ,1 9  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, Da nb o, Ed am , Fo nta l, Fo nti na , Fy nb o, Go ud a, Ha va rti , M ar ib o, Sa m sÃ ¸ ,T ils it as we ll as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk )o fa wa ter co n ­ ten t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no te xc ee di ng 62 % an d of a fa tc on ten t, by we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t Pa uli n, Ta leg gi o, Bu tte rk Ã ¤s e as we ll as tho se ch ee se s (ex clu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk )o f a wa ter co nt en t, ca lcu ­ lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa t co nt en t, by we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on ten t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e 1.4.83 Official Journal of the European Communities No L 87 / 7 04 .0 4 E Ic ) 42 ,2 3 63 ,3 4 19 ,1 9 31 ,9 8 81 ,1 9 10 7, 67 68 ,0 5 04 .0 4 E II a) O (" ) (" ) O (" ) (" ) O C) C) O O C) C) C) (') C) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II 2, 1 6, 5 1, 44 4, 50 (a) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fat co nte nt : (c) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fat co nte nt : (d) Su pp lem en tar y am ou nt pe r1 00 kg ne to fp ro du ct fo re ac h % of mi lk fat co nte nt : 1, 34 1, 26 1, 26 No L 87/ 8 Official Journal of the European Communities 1.4.83 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0,58 . In intra-Community trade with skimmed-milk powder in unaltered state, sold under Regulation (EEC) No 368/77 (OJ No L 52, 24 . 2 . 1977) or Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,14 . However, the coefficient 0,30 shall continue to apply, on application by dealers , in respect of quantities of products for which evidence is produced that the skimmed-milk powder was bought before 3 November 1982 . (J) In intra-Community trade, where the product has been denatured in accordance with Article 3 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  FF 27,37 per 100 kg for France . (J) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/ 100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose have been added to the product, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 1 00 kg of finished product, and , in particular :  the lactose content of the added whey. ( 4) However, for butter or concentrated butter covered by the measures provided for :  in Regulation (EEC) No 1282 /72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0,47 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0,47 ;  in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the amount shall be multiplied by the coefficient 0,47 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 1468 /79 (OJ No L 177 , 14 . 7 . 1979) and Regulation (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount shall be multiplied :  by the coefficient 0,50 where the butter is to be used in formula A or formula C products ,  by the coefficient 0,69 where the butter is to be used in formula B products . ( s ) With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more . Products unfit as such for human consumption shall be regarded as cheese wastes . (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or added lactose, and  the lactose content of the added whey, per 100 kg of the finished product. 1.4.83 No L 87/9Official Journal of the European Communities If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey ) in the finished product of : Germany DM/ 100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £Irl/ 100 kg More than 12 % but less than 30 % 5,47 30 % or more but less than 50 % 10,95 50 % or more but less than 70 % \ \ 16,42 70 % or more but less than 80 % 20,53 80 % or more 23,27 In trade with non-member countries , the coefficient 1,74 shall be applied to the supplementary amounts indicated above. In intra-Community trade and trade with non-member countries the additional amounts specified above shall , if the products contain skimmed-milk powder and more than 9,0 grams of iron and/or more than 1,2 grams of copper per 100 kilograms , be multiplied by the coefficient 0,25 . However, the coefficient 0,53 shall continue to apply, on application by dealers , in respect of quantities of products for which evidence is produced that the skimmed-milk powder was bought before 3 November 1982 . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979), the coefficient 1,74 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regu ­ lation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976). ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of the product, and , in particular :  the lactose content of the added whey. ( ! ) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product , and then  divided by the weight of the non-fat part contained in 1 00 kg of the product. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 1 00 kg of finished product, and , in particular :  the lactose content of the added whey. No L 87/ 10 Official Journal of the European Communities 1.4.83 (') In the case of products to which whey and/or lactose have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product . ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0,47 . (u) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion , supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (u) No compensatory amount shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 1 1 of amended Regulation (EEC) No 2915 /79, provided that the free-at-frontier value applicable for the cheese in question , if one has been laid down , is respected or that tne import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question. NB: For the calculation of fat content, non-milk fats are not to be taken into account. 1.4 . 83 No L 87/ 11Official Journal of the European Communities PARTIE 8  PART 8  TEIL 8  PARTE 8*  DEEL 8  DEL 8  Ã Ã Ã ¡Ã Ã £ 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 3033/80 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES VON DER VERORDNUNG (EWG) Nr. 3033/80 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 3033/80 ONDER VERORDENING (EEG) Nr. 3033/80 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 3033/80 Ã Ã ¡Ã Ã ªÃ Ã Ã ¤Ã  Ã Ã Ã Ã ¦Ã Ã ¡Ã Ã Ã Ã Ã  Ã £Ã ¤Ã Ã  Ã Ã Ã Ã Ã ÃÃ £Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3033/80 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  Ã Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland DM/ 1 00 kg Nederland Fl/ 1 00 kg Danmark dkr./ 1 00 kg United Kingdom £/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Ireland £Irl/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã ./ 100 Ã Ã ³Ã  17.04 D II a) 0 22,19 17.04 D II b) 1 0 20,13 17.04 D II b) 2 0 25,06 17.04 D II b) 3 0 26,05 17.04 D II b) 4 0 24,72 18.06 B I 0 10,56 18.06 B II a) 0 18,28 18.06 B II b) 0 25,19 18.06 D I a) (') 0 32,45 18.06 D I b) (') (') 0 32,45 18.06 D II a) 1 0 21,79 18.06 D II a) 2 ( ¢) 0 21,79 18.06 D II b) 1 0 51,48 18.06 D II b) 2 O 0 33,41 18.06 D II b) 2 H 0 51,48 18.06 D II c) O 19.02 B II a) 4 aa) (') 0 9,74 19.02 B II a) 5 aa) (') 0 14,81 19.03 A (') 0 21,27 19.03 B I f) 0 21,27 19.03 B II O 0 18,52 19.04 0 11,68 21.07 C I 0 10,56 21.07 C II a) 0 18,28 21.07 C II b) 0 25,19 21.07 D II a) 1 (4) 21.07 D II a) 2 ( 4) 21.07 D II a) 3 (4 ) 21.07 D II a) 4 (4) 21.07 D II b) O 21.07 G II a) 1 ( «) (') 0 11,52 No L 87/ 12 Official Journal of the European Communities 1.4 . 83 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Montants Ã octroyer Ã l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland DM/ 1 00 kg Nederland Fl/ 1 00 kg Danmark dkr./ 1 00 kg United Kingdom £/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Ireland £Irl/ 100 kg Italia Lit/ 1 00 kg France FF/ 1 00 kg Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã ./ 100 Ã Ã ³Ã  21.07 G II a) 2 aa) ( ¢) (') 0 16,55 21.07 G II a) 2 bb) (') (') 0 19,06 21.07 G II a) 2 cc) (') (*) 0 21,57 21.07 G II b) 1 ( ») O 0 15,04 21.07 G II b) 2 aa) ( ») (*) 0 19,06 21.07 G II b) 2 bb) (') O 0 21,57 21.07 G II c) 1 ( ¢) (') 0 17,81 21.07 G II c) 2 aa) (') (') 0 22,83 21.07 G II c) 2 bb) (') (') 0 24,72 21.07 G II d) 1 0 22,83 21.07 G II d) 2 0 27,23 21.07 G II e) 0 30,38 21.07 G III a) 1 0 23,04 21.07 G III a) 2 aa) 0 28,07 21.07 G III a) 2 bb) 0 30,58 21.07 G III b) 1 0 26,56 21.07 G III b) 2 0 30,58 21.07 G III c) 1 0 29,33 21.07 G III c) 2 0 33,73 21.07 G III d) 1 0 34,36 21.07 G III d) 2 0 36,24 21.07 G III e) 0 38,13 21.07 G IV a) 1 0 34,57 21.07 G IV a) 2 0 39,59 21.07 G IV b) 1 0 38,08 21.07 G IV b) 2 0 41,32 21.07 G IV c) 0 40,85 21.07 G V a) 1 0 51,85 21.07 G V a) 2 0 53,10 21.07 G V b) 0 54,36 21.07 G VI a IX (5 ) 29.04 C III a) 1 0 12,48 29.04 C III a) 2 0 21,11 29.04 C III b) 1 0 17,78 29.04 C III b) 2 0 30,03 35.05 A 0 13,72 38.19 T I a) 0 12,48 38.19 T I b) 0 21,11 38.19 T II a) 0 17,78 38.19 T II b) 0 30,03 1 . 4 . 83 Official Journal of the European Communities No L 87/ 13 (') In the case of goods not containing added whey or lactose, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . However, where the monetary compensatory amount resulting from this calculation is greater than that fixed above , the latter shall be applied . (J) Amounts applicable ' as appropriate on goods falling under subheading 21.07 G VI to IX. (4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . (5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such. (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (') For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (*) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged , the amounts fixed shall apply normally. (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity or 1 kg or less . ( I0) Chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa and more than 50 % but less than 60 °/o by weight of sucrose (including invert sugar expressed as sucrose). (") Other products than those falling under (10). No L 87/ 14 Official Journal of the European Communities 1.4.83 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,870 0,916 1,010 1,017 0,987 1,025 1,081 1,074 1,023  Milk and milk products 0,870 0,916 1,010  0,987 1,025 1,051 1,074 1,023  of Regulation (EEC) No 3033 /80 0,870 0,916 1,010 1,017 0,987 1,025 1,081 1,074 1,023  Pigmeat 0,870 0,916 1,010 0,990 0,987 1,025 1,051 1,074 1,023  Sugar 0,870 0,916 1,010 1,017 0,987 1,025 1,081 1,074 1,023  Cereals 0,870 0,916 1,010 1,017 0,987 1,025 1,081 1,074 1,023  Eggs and poultry and albumins 0,870 0,916 1,010 1,017 0,987 1,025 1,081 1,074 1,023  Wine 0,870 1,025 1,048  1. 4 . 83 Official Journal of the European Communities No L 87/ 15 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 1160/82 to the monetary compensatory amounts fixed in advance Subject to the provisions of the first subparagraph of Article 6 (2) of Regulation (EEC) No 1 160/82 , the monetary compensatory amounts fixed in advance in the case of France and the BLEU from 1 April 1983 until the dates set out below, shall be multiplied by the following coef ­ ficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Belgium/ Luxembourg Milk and milk products 0 1 April 1983 Beef and veal 0 4 April 1983 Other products 0 Beginning of the 1983/84 marketing year for milk and milk products France Milk and milk products 0,647524 1 April 1983 Beef and veal 0,647524 4 April 1983 Sugar and isoglucose, durum wheat 0,647524 1 July 1983 Cereals (except durum wheat) and eggs and poultrymeat 0,647524 1 August 1983 No L 87/ 16 Official Journal of the European Communities 1.4 . 83 ANNEX V (*) If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey) in the finished product of : ¢ r Germany DM/t Netherlands Fl/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t Italy Lit/t France FF/t Greece Dr/t Ireland £Irl/t More than 1 2 % but less than 30 % 30 % or more but less than 50 % 54,74 109,49 (a) In trade with non-member countries , the coefficient 1,74 shall be applied to the supplementary amounts indicated above . (b) In intra-Community trade and trade with non-member countries the additional amounts specified above shall , if the products contain skimmed-milk powder and 9,0 grams of iron and/or more than 1,2 grams ox copper per 100 kilograms, be multiplied by the coefficient 0,25 . However, the coefficient 0,53 shall continue to apply, on application by dealers , in respect of quantities of products for which evidence is produced that the skimmed-milk powder was bought before 3 November 1982 . (c) When completing customs formalities the party concerned shall state in the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate .